DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicants submission dated 02/28/2022, the status of the claims are: claims 11-17 have been withdrawn from consideration; claims 1-10 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, in part, “A wireless station (STA) comprising”. The office recommends amending the claim to recite, “A wireless station (STA) comprising:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 5-6, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radunovic et al. (US 2010/0232324 A1).
Regarding claim 1, Radunovic discloses a wireless station (STA) comprising:
a processing unit (fig.1 element 201);
a transceiver in communication with the processing unit (fig.1 and element 209 – 210 in combination with antenna 215);
a memory storing instructions executable by the processing unit to cause the wireless station (fig.1 element 204) to:
receive, using the transceiver (fig.2 element 202]), from a network node (fig.1 and par.[0029] which discloses access points), over a first frequency channel (par.[0034] discusses the problems when using full-duplex over a single frequency channel), a portion of a downlink frame (fig.10 element 1007 and par.[0087]), the portion comprising asynchronous full duplex (AFD) information (fig.10 and par.[0087] which recites, in part, “FIG. 10 illustrates an example packet header 1000 included at the start of a packet sent by a primary transmitter. The packet header 1000 comprises a first preamble 1001 and a MAC header 1002. As stated, the primary receiver parses the MAC header 1002 to determine that this is a primary transmission, and start transmitting in response to this. In particular, the primary receiver selects a node to transmit a packet to and initiates the transmission.”); and
transmit, using the transceiver, an uplink frame to the network node concurrently with the network node transmitting a remainder of the downlink frame (par.[0087] which 

Regarding claim 2, Radunovic discloses wherein the instructions cause the wireless station to transmit the uplink frame in the first frequency channel (par.[0034] discloses using a single frequency for full-duplex, and fig.10 and par.[0087] discloses that the instructions cause the node-b to begin an uplink transmission).

Regarding claim 5, Radunovic discloses:
wherein the instructions further cause the wireless station to wait a predetermined delay time after receiving the AFD information before transmitting the uplink frame over the communication channel (par.[0087] which recites, in part, “Because this takes a period of time to perform, the header comprises a busy tone 1003 after the MAC header 1002, to allow the primary receiver time to initiate transmission of a packet 1004.”).
Regarding claim 6, Radunovic discloses:
wherein the predetermined delay time is indicated by the AFD information (fig.10 discloses AFD information in elements 1007, 1008, 1009, and 1010, the busy tone .

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aboul-Magd (US 2019/0116018 A1) .
The applied reference has a common Inventorship with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Aboul-Magd discloses a wireless station (STA) comprising:
a processing unit (fig.1b element 152);
a transceiver in communication with the processing unit (fig.1b and element 164 and 166 in combination with 154);

receive, using the transceiver (fig.1b element 154), from a network node (fig.1a element 102), over a first frequency channel (par.[0056] discusses contention based access for uplink and downlink transmissions), a portion of a downlink frame (fig.2 TXOP information 114 in the header of DL transmission par.[0056 – 0057]), the portion comprising asynchronous full duplex (AFD) information (fig.10 and par.[0056] which discloses TXOP information for full duplex transmissions); and
transmit, using the transceiver, an uplink frame to the network node concurrently with the network node transmitting a remainder of the downlink frame (par.[0060 - 0061]).
Regarding claim 2, Aboul-Magd discloses: 
wherein the instructions cause the wireless station to transmit the uplink frame in the first frequency channel (par.[0060 – 0062]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radunovic et al as applied to claim 1, in view of Gurbuz et al. (US 2018/0343104 A1).

Regarding claim 7, Radunovic discloses, the method of claim 1, but does not explicitly disclose:
wherein the instructions further cause the wireless station to decode auto-detection information included in a preamble of the downlink frame, thereby determining the downlink frame is an AFD frame (par.[0083] which recites, in part. 
In an analogous art, Gurbuz discloses:
wherein the instructions further cause the wireless station to decode auto-detection information included in a preamble of the downlink frame, thereby determining the downlink frame is an AFD frame (par.[0007] which recites, in part, “The basic FD operation is implemented in a bidirectional FD scenario, where two nodes can 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Radunovic, with the methods as discussed in Gurbuz. The motivation/suggestion would have been to allow for backward compatibility between the full duplex and half duplex systems. 


Allowable Subject Matter
Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Jindal et al. (US 2016/0127108 A1) “In-Band Full-Duplex Operation”
Jiang et al. (US 2018/0198593 A1) “Full Duplex Transmission Setup and Release Mechanism”
Gurbuz et al. (US 2018/0343104 A1) “Method for Carrying Out Asymmetric Full Duplex (FD) Communication”
Zhou et al. (US 2015/0078215 A1) fig.9 discloses receiving AFD information from the network and sending back measurements.

Oren et al. (US 2017/0366957 A1) “Wi-Fi Aware Protection System”
Genossar et al. (US 2018/0062902 A1) “Transition Intervals for Channel Bonding in Wireless Networks”
Lim et al. (KR 2013/0125050 A) “Access Point for Wireless LAN and Method for Medium Access Control Thereof”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411